number release date id office uilc cca_2011101111181147 ------------- from ----------------------- sent tuesday date am to ----------------------- cc -------------------------- subject question hi--sorry i missed your call last week and i know you are out this week you had suggested that while you are out i respond to ------------------------ so i have copied her if i understood your vms correctly you had a question about whether a distribution of of the sec_6166 property to other family members via gift was an accelerating event for purposes of sec_6166 sec_6166 provides that the election ceases to apply when or more of the interest is distributed sold exchanged or otherwise_disposed_of this is very broad language used to cover any situation in which the subject property ceases to form part of the gross_estate this would include property disposed of via gift there is an exception for transfers of property to family members but only when the transfers are by reason of death of tranferor let me know if you have further questions or if i misunderstood your facts i am still working on your other question about the multiple appeal opportunities following missed installment payments
